ORDER

PER CURIAM.
Defendant George Calhoun appeals his conviction after a jury trial of first degree assault, in violation of § 665.050 RSMo 1986, and armed criminal action, in violation of § 571.015 RSMo 1986, on which he was sentenced to consecutive terms of seven years on each count. Defendant also appeals from an order denying on the merits, without an evidential hearing, his Rule 29.15 motion.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rules 30.25(b) and 84.16(b).